
	
		II
		112th CONGRESS
		1st Session
		S. 436
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure that all individuals who should be prohibited
		  from buying a firearm are listed in the national instant criminal background
		  check system and require a background check for every firearm
		  sale.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Fix Gun Checks Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table
				of contents.
					TITLE I—Ensuring that all individuals who should be prohibited
				from buying a gun are listed in the National Instant Criminal Background Check
				System
					Sec. 101. Penalties for States that do not make data
				electronically available to the National Instant Criminal Background Check
				System.
					Sec. 102. Requirement that Federal agencies certify that they
				have submitted to the National Instant Criminal Background Check System all
				records identifying persons prohibited from purchasing firearms under Federal
				law.
					Sec. 103. Adjudicated as a mental defective; mental health
				assessment plan.
					Sec. 104. Clarification of the definition of drug abusers and
				drug addicts who are prohibited from possessing firearms.
					TITLE II—Requiring a background check for every firearm
				sale
					Sec. 201. Purpose.
					Sec. 202. Firearms transfers.
					Sec. 203. Effective date.
				
			IEnsuring that all
			 individuals who should be prohibited from buying a gun are listed in the
			 National Instant Criminal Background Check System
			101.Penalties for
			 States that do not make data electronically available to the National Instant
			 Criminal Background Check SystemSection 104(b) of the NICS Improvement
			 Amendments Act of 2007 (18 U.S.C. 922 note) is amended to read as
			 follows:
				
					(b)Penalties
						(1)Discretionary
				reductionFor each of fiscal years 2011 and 2012, the Attorney
				General may withhold not more than 3 percent of the amount that would otherwise
				be allocated to a State under section 505 of the Omnibus Crime Control and Safe
				Streets Act of 1968 (42 U.S.C. 3755) if the State provides less than 50 percent
				of the records required to be provided under sections 102 and 103.
						(2)Mandatory
				reduction
							(A)Fiscal years
				2013 to 2017For each of fiscal years 2013 through 2017, the
				Attorney General shall withhold 15 percent of the amount that would otherwise
				be allocated to a State under section 505 of the Omnibus Crime Control and Safe
				Streets Act of 1968 (42 U.S.C. 3755) if the State provides less than 75 percent
				of the records required to be provided under sections 102 and 103.
							(B)Subsequent
				yearsDuring fiscal year 2018, and each fiscal year thereafter,
				the Attorney General shall withhold 25 percent of the amount that would
				otherwise be allocated to a State under section 505 of the Omnibus Crime
				Control and Safe Streets Act of 1968 (42 U.S.C. 3755), if the State provides
				less than 90 percent of the records required to be provided under sections 102
				and 103.
							(3)Waiver by
				Attorney GeneralIf a State provides substantial evidence, as
				determined by the Attorney General, that the State is making a reasonable
				effort to comply with the requirements of sections 102 and 103, including an
				inability to comply due to court order or other legal restriction, the Attorney
				General may reduce the percentage of the amount that would otherwise be
				allocated to a State under section 505 of the Omnibus Crime Control and Safe
				Streets Act of 1968 (42 U.S.C. 3755) withheld—
							(A)under paragraph
				(2)(A) to be not less than 5 percent; and
							(B)under paragraph
				(2)(B) to be not less than 15 percent.
							(4)Transfer of
				withheld fundsAny funds withheld by the Attorney General under
				this subsection shall be transferred to the appropriations account appropriated
				under the heading State and local law enforcement assistance
				under the heading Office
				of Justice Programs under the heading
				Department of
				Justice.
						(5)Sense of
				CongressIt is the sense of Congress that any funds transferred
				under paragraph (4) should be used to carry out the activities described in the
				NICS Improvement Amendments Act of 2007 (18 U.S.C. 922
				note).
						.
			102.Requirement
			 that Federal agencies certify that they have submitted to the National Instant
			 Criminal Background Check System all records identifying persons prohibited
			 from purchasing firearms under Federal lawSection 103(e)(1) of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note) is amended by adding at the end
			 the following:
				
					(F)Semiannual
				certification and reporting
						(i)In
				generalThe head of each Federal department or agency shall
				submit to the Attorney General a written certification indicating whether the
				department or agency has provided to the Attorney General the pertinent
				information contained in any record of any person that the department or agency
				was in possession of during the time period addressed by the report
				demonstrating that the person falls within a category described in subsection
				(g) or (n) of section 922 of title 18, United States Code.
						(ii)Submission
				datesThe head of a Federal department or agency shall submit a
				certification under clause (i)—
							(I)not later than
				July 31 of each year, which shall address any record the department or agency
				was in possession of during the period beginning on January 1 of the year and
				ending on June 30 of the year; and
							(II)not later than
				January 31 of each year, which shall address any record the department or
				agency was in possession of during the period beginning on July 1 of the
				previous year and ending on December 31 of the previous year.
							(iii)ContentsA
				certification required under clause (i) shall state, for the applicable
				period—
							(I)the number of
				records of the Federal department or agency demonstrating that a person fell
				within each of the categories described in section 922(g) of title 18, United
				States Code;
							(II)the number of
				records of the Federal department or agency demonstrating that a person fell
				within the category described in section 922(n) of title 18, United States
				Code; and
							(III)for each
				category of records described in subclauses (I) and (II), the total number of
				records of the Federal department or agency that have been provided to the
				Attorney
				General.
							.
			103.Adjudicated as
			 a mental defective; mental health assessment plan
				(a)DefinitionSection 921(a) of title 18, United States
			 Code, is amended by adding at the end the following:
					
						(36)The term
				adjudicated as a mental defective includes an order by a court,
				board, commission, or other lawful authority that a person, in response to
				marked subnormal intelligence, mental illness or incompetency, be compelled to
				receive services—
							(A)including
				counseling, medication, or testing to determine compliance with prescribed
				medications; and
							(B)not including
				testing for use of alcohol or for abuse of any controlled substance or other
				drug.
							.
				(b)Mental Health
			 Assessment Plan for Institutions of Higher EducationPart B of title I of the Higher Education
			 Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the
			 following:
					
						124.Mental Health
				Assessment Plan for Institutions of Higher Education
							(a)Restriction on
				EligibilityEach college, university, or postsecondary
				institution that receives Federal funds under this Act or any form of financial
				assistance under any Federal program, including participation in any federally
				funded or guaranteed student loan program, shall develop and implement, not
				later than 1 year from the date of enactment of this section, a mental health
				assessment plan that, at a minimum, includes—
								(1)a framework
				through which such college, university, or postsecondary institution will
				address the risks posed by students, including full-time students and part-time
				students, who, as a result of apparent mental illness or incompetency, pose a
				safety risk to themselves or others;
								(2)the establishment
				of a team that will assess the mental health needs of, and safety risks posed
				by, any such student, consisting of—
									(A)educators;
									(B)administrators;
									(C)counselors;
				or
									(D)other qualified
				members of the educational community;
									(3)a procedure for
				reporting such students to the team described in paragraph (2);
								(4)a procedure for
				making voluntary referrals for such students to on- and off-campus mental
				health resources;
								(5)a procedure for
				making involuntary referrals for such students to State or local mental health
				authorities for mandatory evaluation, which shall include reporting such
				referrals to a State agency responsible for identifying persons described in
				section 922(g)(4) of title 18, United States Code; and
								(6)a procedure for
				informing and educating the families of students who have been identified as
				posing safety risks to themselves or others.
								(b)Information
				AvailabilityEach college, university, or postsecondary
				institution that provides the plan described in subsection (a) shall make
				available to the students, faculty, and staff at such college, university, or
				postsecondary institution, a copy of the mental health assessment plan required
				under subsection
				(a).
							.
				104.Clarification
			 of the definition of drug abusers and drug addicts who are prohibited from
			 possessing firearms
				(a)Inferences of
			 abuseSection 921 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						(c)Unlawful user
				of any controlled substance
							(1)In
				generalAn inference that a person is an unlawful user of a
				controlled substance (as defined in section 102 of the Controlled Substances
				Act (21 U.S.C. 802)) may be drawn based on—
								(A)a conviction for
				the use or possession of a controlled substance within the past 5 years;
								(B)an arrest for the
				use or possession of a controlled substance within the past 5 years;
								(C)an arrest for the
				possession of drug paraphernalia within the past 5 years, if testing has
				demonstrated the paraphernalia contained traces of a controlled
				substance;
								(D)a drug test
				administered within the past 5 years demonstrating that the person had used a
				controlled substance unlawfully; or
								(E)an admission to
				using or possessing a controlled substance unlawfully within the past 5
				years.
								(2)Members of
				Armed ForcesFor a current or former member of the Armed Forces,
				an inference that a person is an unlawful user of a controlled substance may be
				drawn based on disciplinary or other administrative action within the past 5
				years based on confirmed use of a controlled substance, including a
				court-martial conviction, nonjudicial punishment, or an administrative
				discharge based on use of a controlled substance or drug rehabilitation
				failure.
							.
				(b)Application to
			 Federal courtsSection 103(e)(1) of the Brady Handgun Violence
			 Prevention Act (18 U.S.C. 922 note), as amended by this section 102, is
			 amended—
					(1)in subparagraph
			 (C), by inserting (including any record of a Federal court of any person
			 ordered into a diversion program as described in section 921(a)(37))
			 after any person; and
					(2)by adding at the
			 end the following:
						
							(G)Application to
				Federal courtsIn this paragraph—
								(i)the terms
				department or agency of the United States and Federal
				department or agency include a Federal court; and
								(ii)for purposes of
				any request, submission, or notification, the Director of the Administrative
				Office of the United States Courts shall perform the functions of the head of
				the department or
				agency.
								.
					(c)DefinitionSection
			 921(a) of title 18, United States Code, as amended by section 103(a), is
			 amended by adding at the end the following:
					
						(37)The term addicted to any controlled
				substance includes a person ordered by a court into a diversion program
				designed for abusers of or addicts to controlled substances as part of a
				criminal or juvenile delinquency proceeding, regardless of whether the person
				was convicted, whether the court made a finding of guilt, or whether the
				program accepts participants who are abusers of or addicted to substances other
				than controlled
				substances.
						.
				(d)Conforming
			 amendment to NICS Improvement Amendments ActSection
			 102(b)(1)(C)(iii) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922
			 note) is amended by striking (as such and all that follows
			 through adjudications,.
				IIRequiring a
			 background check for every firearm sale
			201.PurposeThe purpose of this title is to extend the
			 Brady Law background check procedures to all sales and transfers of
			 firearms.
			202.Firearms
			 transfers
				(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						932.Background
				checks for firearm transfers by unlicensed persons
							(a)DefinitionsIn
				this section—
								(1)the term
				unlicensed transferee means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to
				received a firearm from an unlicensed transferor; and
									(2)the term
				unlicensed transferor means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to
				transfer a firearm to an unlicensed transferee.
									(b)Responsibilities
				of transferors other than licensees
								(1)In
				generalIt shall be unlawful for an unlicensed transferor to
				transfer a firearm to an unlicensed transferee, unless the firearm is
				transferred—
									(A)(i)through a licensed
				dealer under subsection (d);
										(ii)through a law enforcement agency
				under subsection (e);
										(iii)after inspecting a permit that
				confirms a background check under subsection (f); or
										(iv)in accordance with an exception
				described in subsection (g); and
										(B)in accordance
				with paragraph (2).
									(2)Criminal
				background checksExcept as provided in subsection (g), an
				unlicensed transferor—
									(A)subject to
				subparagraph (B), may not transfer a firearm to an unlicensed transferee
				until—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(A);
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes a notification described in subsection (e)(4)(A); or
										(iii)the unlicensed
				transferee has presented a permit that confirms that a background check has
				been conducted, as described in subsection (f); and
										(B)may not transfer
				a firearm to an unlicensed transferee if—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes the
				notification described in subsection (d)(3)(B); or
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes the notification described in subsection (e)(3)(B).
										(3)Absence of
				recordkeeping requirementsNothing in this section shall permit
				or authorize the Attorney General to impose recordkeeping requirements on any
				unlicensed transferor.
								(c)Responsibilities
				of transferees other than licensees
								(1)In
				generalIt shall be unlawful for an unlicensed transferee to
				receive a firearm from an unlicensed transferor, unless the firearm is
				transferred—
									(A)(i)through a licensed
				dealer under subsection (d);
										(ii)through a law enforcement agency
				under subsection (e);
										(iii)after inspecting a permit that
				confirms a background check in accordance with subsection (f); or
										(iv)in accordance with an exception
				described in subsection (g); and
										(B)in accordance
				with paragraph (2).
									(2)Criminal
				background checksExcept as provided in subsection (g), an
				unlicensed transferee—
									(A)subject to
				subparagraph (B), may not receive a firearm from an unlicensed transferor
				until—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(A);
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes a notification described in subsection (e)(4)(A); or
										(iii)the unlicensed
				transferee has presented a permit that confirms that a background check
				described in subsection (f) has been conducted; and
										(B)may not receive a
				firearm from another unlicensed transferor if—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(B); or
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes a notification described in subsection (e)(4)(B).
										(d)Background
				checks through licensed dealersA licensed dealer who agrees to
				assist in the transfer of a firearm between unlicensed transferor and an
				unlicensed transferee shall—
								(1)enter such
				information about the firearm as the Attorney General may require by regulation
				into a separate bound record;
								(2)record the
				transfer on a form specified by the Attorney General;
								(3)comply with
				section 922(t) as if transferring the firearm from the inventory of the
				licensed dealer to the unlicensed transferee (except that a licensed dealer
				assisting in the transfer of a firearm under this subsection shall not be
				required to comply again with the requirements of section 922(t) in delivering
				the firearm to the unlicensed transferee) and notify the unlicensed transferor
				and unlicensed transferee—
									(A)of such
				compliance; and
									(B)if the transfer
				is subject to the requirements of section 922(t)(1), of any receipt by the
				licensed dealer of a notification from the national instant criminal background
				check system that the transfer would violate section 922 or State law;
									(4)not later than 31
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which—
									(A)shall be on a
				form specified by the Attorney General by regulation; and
									(B)shall not include
				the name of or other identifying information relating to the unlicensed
				transferor or unlicensed transferee;
									(5)if the licensed
				dealer assists an unlicensed transferor in transferring, at the same time or
				during any 5 consecutive business days, 2 or more pistols or revolvers, or any
				combination of pistols and revolvers totaling 2 or more, to the same unlicensed
				transferee, in addition to the reports required under paragraph (4), prepare a
				report of the multiple transfers, which shall—
									(A)be prepared on a
				form specified by the Attorney General; and
									(B)not later than
				the close of business on the date on which the transfer requiring the report
				under this paragraph occurs, be submitted to—
										(i)the office
				specified on the form described in subparagraph (A); and
										(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
										(6)retain a record
				of the transfer as part of the permanent business records of the licensed
				dealer.
								(e)Background
				checks through law enforcement agenciesA State or local law
				enforcement agency that agrees to assist an unlicensed transferor in carrying
				out the responsibilities of the unlicensed transferor under subsection (b) with
				respect to the transfer of a firearm shall—
								(1)(A)contact the national
				instant criminal background check system under section 922(t); and
									(B)(i)receive an
				identification number as described in section 922(t)(1)(B)(i); or
										(ii)wait the period described in
				922(t)(1)(B)(ii);
										(2)conduct such
				other checks as the agency considers appropriate to determine whether the
				receipt or possession of the firearm by the unlicensed transferee would violate
				section 922 or State law;
								(3)verify the
				identity of the unlicensed transferee by—
									(A)examining a valid
				identification document (as defined in section 1028(d)) of the unlicensed
				transferee containing a photograph of the unlicensed transferee; or
									(B)confirming that
				the unlicensed transferor has examined a valid identification document
				described in subparagraph (A);
									(4)notify the
				unlicensed transferor and transferee—
									(A)of the compliance
				by the law enforcement agency with the requirements under paragraphs (1), (2),
				and (3); and
									(B)of any receipt by
				the law enforcement agency of a notification from the national instant criminal
				background check system or other information that the transfer would violate
				section 922 or would violate State law;
									(5)not later than 31
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which—
									(A)shall be on a
				form specified by the Attorney General by regulation; and
									(B)shall not include
				the name of or other identifying information relating to the unlicensed
				transferor or unlicensed transferee;
									(6)if the law
				enforcement agency assists an unlicensed transferor in transferring, at the
				same time or during any 5 consecutive business days, 2 or more pistols or
				revolvers, or any combination of pistols and revolvers totaling 2 or more, to
				the same unlicensed transferee, in addition to the reports required under
				paragraph (5), prepare a report of the multiple transfers, which shall
				be—
									(A)prepared on a
				form specified by the Attorney General; and
									(B)not later 24
				hours after the transfer requiring the report under this paragraph occurs,
				submitted to—
										(i)the office
				specified on the form described in subparagraph (A); and
										(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
										(7)maintain records
				of the transfer at such place, and in such form, as the Attorney General may
				prescribe.
								(f)Purchase
				permits confirming background checksAn unlicensed transferor may
				transfer a firearm to an unlicensed transferee if the unlicensed transferor
				verifies that—
								(1)the unlicensed
				transferee has presented a valid permit or license that allows the unlicensed
				transferee to possess, acquire, or carry a firearm;
								(2)the permit or
				license was issued not more than 5 years before the date on which the permit or
				license is presented under paragraph (1) by a law enforcement agency in the
				State in which the transfer is to take place;
								(3)the law of the
				State provides that the permit or license is to be issued only after a law
				enforcement official has verified that neither the national instant criminal
				background check system nor other information indicates that possession of a
				firearm by the unlicensed transferee would be in violation of Federal, State,
				or local law; and
								(4)if the permit or
				license does not include a photograph of the unlicensed transferee, the
				unlicensed transferor has examined a valid identification document (as defined
				in section 1028(d)) of the unlicensed transferee containing a photograph of the
				unlicensed transferee.
								(g)ExceptionsUnless
				prohibited by any other provision of law, subsections (b) and (c) shall not
				apply to any transfer of a firearm between an unlicensed transferor and
				unlicensed transferee, if—
								(1)the transfer is a
				bona fide gift between immediate family members, including spouses, parents,
				children, siblings, grandparents, and grandchildren;
								(2)the transfer
				occurs by operation of law, or because of the death of another person for whom
				the unlicensed transferor is an executor or administrator of an estate or a
				trustee of a trust created in a will;
								(3)the transfer is
				temporary and occurs while in the home of the unlicensed transferee, if—
									(A)the unlicensed
				transferee is not otherwise prohibited from possessing firearms; and
									(B)the unlicensed
				transferee believes that possession of the firearm is necessary to prevent
				imminent death or great bodily harm to the unlicensed transferee;
									(4)the transfer is
				approved by the Attorney General under section 5812 of the Internal Revenue
				Code of 1986; or
								(5)upon application
				of the unlicensed transferor, the Attorney General determined that compliance
				with subsection (b) is impracticable because—
									(A)the ratio of the
				number of law enforcement officers of the State in which the transfer is to
				occur to the number of square miles of land area of the State does not exceed
				0.0025;
									(B)the location at
				which the transfer is to occur is extremely remote in relation to the chief law
				enforcement officer (as defined in section 922(s)(8)); and
									(C)there is an
				absence of telecommunications facilities in the geographical area in which the
				unlicensed transferor is located; or
									(6)the transfer is a
				temporary transfer of possession without transfer of title that takes
				place—
									(A)at a shooting
				range located in or on premises owned or occupied by a duly incorporated
				organization organized for conservation purposes or to foster proficiency in
				firearms;
									(B)at a target
				firearm shooting competition under the auspices of or approved by a State
				agency or nonprofit organization; or
									(C)while hunting,
				fishing, or trapping, if—
										(i)the activity is
				legal in all places where the unlicensed transferee possesses the firearm;
				and
										(ii)the unlicensed
				transferee holds any required license or permit.
										(h)Processing
				feesA licensed dealer or law enforcement agency that processes
				the transfer of a firearm under this section may assess and collect a fee, in
				an amount not to exceed $15, with respect to each firearm transfer
				processed.
							(i)RecordsNothing
				in subsection (e)(7) shall be construed to authorize the Attorney General to
				inspect records described in such subsection or to require that the records be
				transferred to a facility owned, managed, or controlled by the United
				States.
							.
				(b)PenaltiesSection
			 924(a)(5) of title 18, United States Code, is amended by inserting or
			 section 932 after section 922.
				(c)Conforming
			 amendmentThe table of sections for chapter 44 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							932. Background checks for
				firearm transfers by unlicensed
				persons.
						
						.
				203.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of enactment of this
			 Act.
			
